IIobiNSON, J,
(dissenting). — I do not assent to so much of the foregoing opinion as holds that the right of action of defendants was barred in five years from the time it accrued. In my opinion the action instituted by the cross-petition is in the nature of an action “for the recovery of real property,” and is governed by subdivision 5, of section 2529, of the Code. The phrase “ real property” includes “lands, tenements, heredita-ments and all rights thereto and interest therein, equitable as well as legal.” Code, sec. 45, snbdiv. 8. The pleadings show that the plaintiff took possession of the premises in controversy soon after the death of S. B. Willard, under claim of title thereto adverse to defendants, and that he has occupied them continuously since that time. Those facts are not only not denied, but plaintiff insists that defendants are estopped from questioning his title and right of possession, because for several years they acquiesced therein, without objection. It is true defendants ask that the probate of the will be set aside, and the will and all proceedings thereunder be declared null and void, but they also ask that each defendant be decreed to be the owner of an undivided one-sixth of the real estate in controversy, and that plaintiff be compelled to account to them for rents and profits since he took possession of the preñases. It is evident that the *719ultimate relief they desire is the recovery of the property in dispute, and the rents and profits, and that the setting aside of the probate of the will is a mere incident of that relief. They are interested in the probate proceedings only as they interfere with the recovery of their property rights.
It was said in Wright v. Leclaire, 3 Iowa, 221, 234, in effect, that an action to enforce the specific performance of a contract for the conveyance of real estate was as much an action to recover the land as an action of ejectment would be, and that the limitation of the statute in regard to the recovery of real property applied. In Phares v. Walters, 6 Iowa, 111, it was held that an action by a widow to recover her dower interest in land which belonged to the estate of her deceased husband, and for a partition thereof, was governed by the statute of limitations in regard to the recovery of real property. The case of Williams v. Allison, 33 Iowa, 280, was an action in equity to set aside'a sheriff’s sale, and quiet title to certain lots in Sioux City. Fraud was alleged as one of the grounds of the action. Subdivision 3, of section 2740, of the Revision of 1860, provided, that actions for relief on the ground of fraud in cases solely cognizable in courts of chancery should be barred in five years from the time the causes of action accrued. But this court held that as the relief sought was in part for irregularities in the sale, and had been granted in courts of law, the five years’ limitation did not apply. The court also held that so far as the action related to the lots purchased at sheriff’s sale by the defendant against whom the fraud was charged, it was an action for the recovery of real property, and that “the right to have the sheriff’s sale set aside was one of the matters to be established in order to maintain the plaintiff’s right to recover.”
The only notice of the probate of the will in question was given by publication. There was no appearance by defendants in the probate proceedings. The case is within the rule announced in Gregg v. Myatt, *72078 Iowa, 703. In that case it was said that the parties in interest who had not had notice of the proceedings to probate a will, and who had not appeared therein, were not estopped by such proceedings, and that such parties were hot bound by a published notice. But, under the rule announced in the opinion of the majority in this case, such proceedings would have the effect to shorten the time for the recovery of the real property one-half. Indeed, there is ground for claiming that the rule will deprive a person situated as the defendants are in this case of the right to bring such an action until the probate proceedings are set aside. Under that rule plaintiff would have acquired a perfect title to the premises in dispute by virtue of the alleged will, and the probate proceedings, and the lapse of five years from date of probate, even though the defendants had been in actual possession of the premises during that time, under an adverse claim of title, without knowledge of the proceedings in probate. In other words in the case supposed they would have lost a perfect title by reason of proceedings to which they had not been made parties, and of which they had no notice. That seems to me to be contrary to the spirit of our laws, and contrary to the principle expressed in Gregg v. Myatt, supra.
In my opinion, under the rule of the case last named, the alleged will and the probate thereof, and the proceedings thereunder, gave to the plaintiff color of title which might have ripened into an absolute one after the expiration of ten years from the time defendants’ cause of action accrued, but that during that time defendants have a right to maintain the action instituted by the filing of their cross-petition.